DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 1 recites the limitation "the suction duct" in line 4. There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the examiner will treat "the suction duct" as being “the guide duct”.  Since claims 2-11 further depend on claim 1, they are also rejected.  
Claim 3 recites the limitation "the second extension line is parallel to the first extension line” in lines 1 and 2. This additional limitation is impossible to incorporate since claim 3 depends on claim 1, and claim 1 requires the limitation of a first angle between the second extension line and the first extension line. Thus, the two extension 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Miefalk et al. (US 2010/0325834), hereinafter Miefalk, in view of Yang et al. (US 2020/0054184), hereinafter Yang.
Regarding Claim 1, Miefalk discloses or teaches a main body (Fig. 1, item 4) configured to separate dust from air suctioned through an opening (Fig. 1, item 1); and a suction inlet (Fig. 1, part connecting item 3 and item 6) including a connection pipe (Fig. 1, item 6) coupled to the opening to guide air to the main body, wherein the main body includes a suction guide (Fig. 4a, item 10) coupled to one side of the connection pipe to guide air suctioned through the connection pipe to an inner circumferential surface of the main body, wherein the connection pipe includes a guide duct (Fig. 5, item 8) on which a rotatable flap (Fig. 5, item 17, para. 0059) is installed, wherein the suction guide is connected to the guide duct, wherein the guide duct includes a first surface (Fig. 5, the side item 17 is connected) on which the flap is installed, and a second surface (Fig. 5, opposite side of item 8 from item 17) facing the first surface, Fig. 5 below, item 2B) of the second surface forms a first angle (Fig. 5 below, item 1X) with a first extension line (Fig. 5 below, item 2A) of one surface of the suction guide connected to the second surface, wherein a third extension line (Fig. 5 below, item 2C) of the flap and the first extension line form a second angle (Fig. 5 below, item 2X).
Miefalk doesn’t explicitly show the second angle is equal to or smaller than the first angle. It would have been obvious to one of ordinary skill in the art at the time the invention was filed that the flap when in the open position to allow maximum airflow into the vacuum, that the flap in that orientation that the angle would be less than or equal to the first angle. Since having the second angle equal to or smaller than the first angle because it would allow a greater volume of air to enter the cyclone to remove dirt.
Miefalk discusses a suction force for the vacuum but does not state what causes this force. However, Yang teaches a suction motor to generate a suction force (Fig. 3, item 114). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the housing in Miefalk with a suction motor as in Yang, because having a motor to generate the suction force ensures a proper suction force to pick up dirt by the vacuum cleaner.

    PNG
    media_image1.png
    323
    409
    media_image1.png
    Greyscale

Regarding Claim 2, Miefalk discloses or teaches a cyclone unit (Fig. 5, para. 0045) that separates dust from air using a cyclone flow, and wherein the first extension line extends in a tangential direction of the cyclone unit (Fig. 5 below, item 2B).

    PNG
    media_image2.png
    323
    409
    media_image2.png
    Greyscale

Regarding Claim 4, Miefalk does not specifically discloses the first angle is within a range of 0 degrees to 7 degrees.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first angle to be in a range of 0-7 degrees. Because it is obvious that the angle can be any angle 
Regarding Claim 5, Miefalk discloses or teaches a portion of the second surface close to one surface of the suction guide is straight, and the other portion of the second surface is rounded (Fig. 5, straight at entrance until where the flap is connected on the opposite wall (side closest to number 8) which is rounded above). 
Regarding Claim 6, Miefalk discloses or teaches a guide member provided in the main body to guide air introduced through the opening (Fig. 5 below, item 1Y, when the flap is fully open and the guide member backs the flap and helps guide the air but if flap fully open it guides air into the vortex).

    PNG
    media_image2.png
    323
    409
    media_image2.png
    Greyscale

Regarding Claim 7, Miefalk discloses or teaches the guide member is positioned on the third extension line of the flap (Fig. 5 below, where item 1Y can now be in front of the flap (item 17) and in line with item 17 when open into the flow inlet).

    PNG
    media_image3.png
    299
    386
    media_image3.png
    Greyscale

Regarding Claim 8, Miefalk discloses or teaches the guide member extends parallel to the third extension line of the flap (Fig. 5 below, item 1Y can be parallel with item 17 when open into the nozzle so it is perpendicular to the nozzle).

    PNG
    media_image2.png
    323
    409
    media_image2.png
    Greyscale

Regarding Claim 9, Miefalk does not explicitly state or show a pipe cover.  However, Yang teaches a pipe cover (Fig. 3, item 42, para. 0034) surrounding the connection pipe, and wherein the guide duct includes a rib positioned between the one surface of the suction guide and the pipe cover (Fig. 6 below, item 1Z).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to nozzle in Miefalk with a pipe cover and a rib as in Yang, because having a pipe cover 

    PNG
    media_image4.png
    617
    707
    media_image4.png
    Greyscale

Regarding Claim 10, Miefalk does not explicitly state or show a fixed rib protruding toward the pipe cover to contact the pipe cover. However, Yang teaches a fixed rib protruding toward the pipe cover to contact the pipe cover (Fig. 6 above and Fig. 8 below, item 1Z).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to nozzle in Miefalk with a fixed rib protruding toward the pipe cover to contact the pipe cover as in Yang because it allows for 

    PNG
    media_image5.png
    530
    711
    media_image5.png
    Greyscale

Regarding Claim 11, Miefalk does not explicitly state or show an extension rib protruding from the second surface of the guide duct toward the pipe cover.  However, Yang teaches an extension rib protruding from the second surface of the guide duct toward the pipe cover (Fig. 6 above, item 1Z). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to nozzle in Miefalk with an extension rib as in Yang, because having an extension rib protruding from the second surface of the guide duct toward the pipe cover would be obvious to provide ribs to provide support to the outer cover and positively position the outer covering which protects the nozzle.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy B. Brady whose telephone number is           (571) 270-5176.  The examiner can normally be reached on Monday - Thursday 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723